Title: To Alexander Hamilton from Oliver Wolcott, Junior, 5 December 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off Decr. 5th. 1791
Sir,

I have considered the application of Benjamin Bourne Esq. for the renewal of certain Certificates and Warrants for transfering funded Stock alledged to have been lost and am of opinion that the following rules should be adopted.
That in case a transfer Certificate is lost, before the Treasury Warrant has been issued, the claimant or some person having knowledge thereof should in the first instance make an Affidavit before some proper authority, of the circumstances attending the loss, which Affidavit being produced to the Officer who issued said transfer Certificate, should require & justify him in issuing a special Certificate descriptive of the Certificate so alledged to have been lost.
That when, as in the case stated by Mr. Bourne, a transfer Certificate, with the Treasury Warrant annexed, is lost before a Credit is obtained at the Office to which the transfer was directed; an affidavit of the loss as in the preceding case, should be exhibited to the Register of the Treasury, who should thereon issue a special Certificate descriptive of the transfer Certificate & Warrant so alledged to have been lost. On which special Certificate of the Register of the Treasury, the Officer to whom the Warrant of transfer was directed should further certify, that no such Warrant had been presented for entry at his office.
These documents being filed at the Treasury with a suffient bond with sureties, to indemnify the United States against all claims on account of the first transfer Certificate and Warrant or either of them, would in my opinion render it safe & expedient for the Secretary of the Treasy. to issue a new Warrant for such transfers.

The Honble A. H.

